DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Len Taylor on 12/1/2021.
IN THE CLAIMS:
1. 	(Currently Amended) A data processing system comprising:
a host device; and
a memory system including a controller and a memory device,
wherein the controller includes an event status collection module configured to collect and categorize events including slowdown events related to an internal operation of the controller, and
wherein the controller is suitable for:
receiving a command for the memory device from the host device;
determining whether at least one slowdown event that occurs due to the internal operation corresponding to the command is related to a first condition or a second condition;

when it is determined that the slowdown event is related to the second condition, determining whether the slowdown event occurred based on a second criterion, and when it is determined that the slowdown event occurred based on the second criterion, determining one of multiple intervals within which to notify the host device of occurrence of the slowdown event, wherein each of the multiple intervals is associated with a respective one of multiple status levels, and the determined interval corresponds to a status level of the slowdown event; and
transmitting, to the host device, an event notification message indicating occurrence of the slowdown event based on the first criterion and the determined status level or an event notification message indicating occurrence of the slowdown event based on the second criterion within the determined interval’
wherein the first criterion includes a resource allocation ratio of a housekeeping workload to a host workload over a time interval.
2.    	(Original) The data processing system of claim 1, wherein the internal operation includes one of a garbage collection operation and a wear levelling operation.
3.    	(Canceled) 
4.    	(Currently Amended) The data processing system of claim 1, wherein the housekeeping workload is related to a quality of service between the host device and the memory system.

6.    	(Previously Presented) The data processing system of claim 1, wherein the second criterion includes a normalized rate of a host command fetch over a time interval.
7.    	(Previously Presented) The data processing system of claim 6, wherein the second condition includes flow control between the host device and the memory system.
8.    	(Previously Presented) The data processing system of claim 7, wherein the controller determines whether the normalized rate reaches a threshold level.
9.    	(Currently Amended) The data processing system of claim 1, wherein the controller notifies the host device of the occurrence of the slowdown event by transmitting, to the host device, an event notification message indicating that the determined status level is a normal warning when the resource allocation ratio reaches a first threshold level but is less than a second threshold level, and by transmitting, to the host device, an event notification message indicating that the determined status level is a critical warning when the resource allocation ratio reaches the second threshold level.
10.    	(Original) The data processing system of claim 1, wherein the controller further fetches a next command subsequent to the command from the host device when it is not determined that the slowdown event occurs.

receiving a command, by a controller, for a memory device from a host device; 
collecting and categorizing events including slowdown events related to an internal operation of the controller, using an event status collection module of the controller;
determining, by the controller, whether at least one slowdown event that occurs due to the internal operation corresponding to the command is related to a first condition or a second condition;
determining, by the controller, whether the slowdown event occurred based on a first criterion, when it is determined that the slowdown event is related to the first condition, and when it is determined that the slowdown event occurred based on the first criterion, determining a status level of the slowdown event;
determining, by the controller, whether the slowdown event occurred based on a second criterion, and when it is determined that the slowdown event occurred based on the second criterion, determining one of multiple intervals within which to notify the host device of occurrence of the slowdown event, when it is determined that the slowdown event is related to the second condition, wherein each of the multiple intervals is associated with a respective one of multiple status levels, and the determined interval corresponds to a status level of the slowdown event; and
transmitting, by the controller, to the host device, an event notification message indicating occurrence of the slowdown event based on the first criterion and the ,
wherein the first criterion includes a resource allocation ratio of a housekeeping workload to a host workload over a time interval.
12.    	(Original) The method of claim 11, wherein the internal operation includes one of a garbage collection operation and a wear levelling operation.
13.    	(Canceled) 
14.    	(Currently Amended) The method of claim 11, wherein the housekeeping workload is related to a quality of service between the host device and the memory system.
15.    	(Previously Presented) The method of claim 14, wherein the first condition includes a throughput throttling between the controller and the memory device.
16.    	(Previously Presented) The method of claim 11, wherein the second criterion includes a normalized rate of a host command fetch over a time interval.
17.    	(Previously Presented) The method of claim 16, wherein the second condition includes flow control between the host device and the memory system.
18.    	(Previously Presented) The method of claim 17, wherein the determining of whether to notify the host device of occurrence of the slowdown event includes determining whether the normalization rate reaches a threshold level.
19.    	(Currently Amended) The method of claim 11, wherein the transmitting to the host device includes notifying the host device of the occurrence of the slowdown event by transmitting, to the host device, an event notification message indicating that the determined status level is a normal warning when the resource allocation ratio reaches 
20.    	(Original) The method of claim 11, further comprising:
when it is not determined that the slowdown event occurs, fetching a next command subsequent to the command from the host device.
Allowable Subject Matter
3.	Claims 1, 2, 4 - 12 and 14 – 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Jeong et al. U.S. Publication 2017/0286205), Flauaus et al. (U.S. Publication 2005/0108444), Donovan et al. (U.S. Publication 2005/0283477) and Varma et al. (U.S. Publication 2015/0058650).  Jeong teaches a data processing system comprising: a host device; and a memory system including a controller and a memory device, wherein the controller is suitable for: receiving a command for the memory device from the host device.  Flauaus discloses wherein the controller includes an event status collection module configured to collect and categorize events including slowdown events related to an internal operation of the controller, and determining whether at least one slowdown event that occurs due to the internal operation is related to a first condition or a second condition; when it is determined that the slowdown event is related to the first condition, determining whether to notify the host device of occurrence of the slowdown event based on a first criterion, and when it is determined to notify the host device, also determine at what level to notify 
However, the art of record does not teach, nor render obvious a data processing system comprising: a host device; and a memory system including a controller and a memory device, wherein the controller includes an event status collection module configured to collect and categorize events including slowdown events related to an internal operation of the controller, and wherein the controller is suitable for: receiving a command for the memory device from the host device; determining whether at least one slowdown event that occurs due to the internal operation corresponding to the determining one of multiple intervals within which to notify the host device of occurrence of the slowdown event, wherein each of the multiple intervals is associated with a respective one of multiple status levels, and the determined interval corresponds to a status level of the slowdown event; and transmitting, to the host device, an event notification message indicating occurrence of the slowdown event based on the first criterion and the determined status level or an event notification message indicating occurrence of the slowdown event based on the second criterion within the determined interval, wherein the first criterion includes a resource allocation ratio of a housekeeping workload to a host workload over a time interval.
	Claims 2 and 4 - 10 depend from claim 1 and are allowed for at least the reasons 
of claim 1.  Claim 11 is a variant of claim 1 and is allowed for the same reasons as are claims 12 and 14 – 20 which depend from claim 11.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2193               


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193